Exhibit 99.1 Precision Drilling Corporation First Quarter Report for the three months ended March 31, 2013 and 2012 Management’s Discussion and Analysis for the three month period ended March 31, 2013 of Precision Drilling Corporation (“Precision” or the “Corporation”) prepared as at April 24, 2013 focuses on the unaudited Interim Consolidated Financial Statements and related notes and pertains to known risks and uncertainties relating to the oilfield services sector. This discussion should not be considered all inclusive as it does not include all changes regarding general economic, political, governmental and environmental events. This discussion should be read in conjunction with the Corporation’s 2012 Annual Report, Annual Information Form, the unaudited March 31, 2013 Interim Consolidated Financial Statements and related notes and the cautionary statement regarding forward-looking information and statements on page10 of this report. SELECT FINANCIAL AND OPERATING INFORMATION Financial Highlights Three months ended March 31, (thousands of Canadian dollars, except where noted) % Change Revenue ) Adjusted EBITDA(1) ) Adjusted EBITDA % of revenue % % Net earnings ) Cash provided by operations ) Funds provided by operations(1) ) Capital spending: Expansion ) Upgrade ) Maintenance and infrastructure ) Proceeds on sale ) ) ) Net capital spending ) Net earnings per share ($): Basic ) Diluted ) Dividend paid per share ($) - n/m Adjusted EBITDA and funds provided by operations are additional GAAP measures.See “ADDITIONAL GAAP MEASURES”. n/m – calculation not meaningful Operating Highlights Three months ended March 31, % Change Contract drilling rig fleet ) Drilling rig utilization days: Canada ) United States ) International Service rig fleet Service rig operating hours ) FINANCIAL POSITION ( thousands of Canadian dollars, except ratio) March31, December 31, Working capital Long-term debt(1) Total long-term financial liabilities Total assets Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. Net earnings this quarter were $93 million or $0.33 per diluted share compared to $111­ million or $0.39 per diluted share in the first quarter of 2012. Revenue this quarter was $596 million, $44 million or 7% lower than the first quarter of 2012, mainly due to lower North American activity partially offset by higher average dayrates and increased international activity.Compared to the first quarter of 2012, revenue from our Contract Drilling Services and Completion and Production Services segments were both down 7%. North American drilling activity was down this quarter versus the prior year quarter as a result of continuing low natural gas prices, oil transportation bottlenecks resulting in regional oil price discounts, and general global economic uncertainty persisting for much of the quarter. Earnings before income taxes, finance charges, foreign exchange, and depreciation and amortization ("adjusted EBITDA") this quarter was $215 million or 12% lower than the first quarter of 2012.Our adjusted EBITDA margin was 36% this quarter, compared to 38% in the first quarter of 2012.The decrease in adjusted EBITDA margin was mainly the result of lower activity levels across most North American business lines partially offset by higher dayrates.Our activity in this quarter, as measured by drilling rig utilization days, decreased 10% in Canada and 23% in the United States compared to the first quarter of 2012. Adjusted EBITDA margin (adjusted EBITDA as a percentage of revenue) was 36% this quarter, compared to 38% in the first quarter of 2012.The 36% adjusted EBIDTA margin was a result of higher dayrates from the new build and upgraded Tier 1 rigs that we have deployed over the past few years offset by the impact of lower utilization on fixed costs.Our portfolio of term customer contracts, a highly variable operating cost structure and economies achieved through vertical integration of the supply chain all help us manage our adjusted EBITDA margins. Our vision is to be recognized as the High Performance, High Value provider of services for global energy exploration and development.We work toward that vision by defining and measuring our results against strategic priorities.Our 2013 priorities are threefold: 1. Execute our High Performance, High Value strategy Continue to drive execution excellence in our people, internal systems and infrastructure supporting our world class safety, training and development programs, upgrading and consolidating our Nisku operations and leveraging our investments in our Houston and Red Deer Tech Centers. 2. Execute on existing organic growth opportunities Remain poised to seize growth opportunities, leveraging our balance sheet strength and flexibility. Deliver new build rigs to the North American market and upgrade existing drilling rigs to higher specification assets on customer contracts. Grow High Performance, High Value service lines for unconventional field development, such as integrated directional drilling, coil tubing and rentals. 3. Build our brand Uphold our reputation and market breadth in North America while strengthening our presence in select oilfield markets internationally. 2| Management’s Discussion and Analysis The West Texas Intermediate price of oil has remained consistent with the 2012 average while natural gas prices have improved. Three months ended Mar 31, Year endedDec 31, Average oil and natural gas prices Oil West Texas Intermediate (per barrel) (US$) 94.13 Natural gas Canada AECO (per MMBtu) (Cdn$) United States Henry Hub (per MMBtu) (US$) Summary for the three months ended March 31, 2013: ●Operating earnings (see “Additional GAAP Measures” in this news release) this quarter were $130 million and 22% of revenue, compared to $171 million and 27% of revenue in 2012.Operating earnings were negatively impacted by the decrease in activity in most of our North American based operations compared to the first quarter in 2012. ●General and administrative expenses this quarter were $39 million or $1 million higher than the first quarter of 2012. ●Finance charges were $23 million, an increase of $1 million compared with the first quarter of 2012. ●Average revenue per utilization day for contract drilling rigs increased in the first quarter of 2013 to US$23,991 from the prior year first quarter of US$23,225 in the United States and increased in Canada to $22,299 in the first quarter of 2013 from $21,091 for the first quarter of 2012.The increase in revenue rates for the first quarter in Canada and the United States in part reflects the dayrates achieved from additional Tier 1 and upgraded rigs entering the fleet compared to the prior year quarter.In addition, average dayrates in Canada were higher due to the pass through of increased labour costs, while in the U.S. average dayrates were higher because of the effect of turnkey revenue spread over a lower activity base.In Canada, for the first quarter of 2013, 39% of Precision’s utilization days were achieved from drilling rigs working under term contracts compared to 36% in the 2012 comparative period.In the United States, for the first quarter of 2013, 59% of Precision’s utilization days were generated from rigs working under term contracts compared to 79% in the 2012 comparative period.Turnkey revenue for the first quarter of 2013 was US$12 million, the same as in the 2012 comparative period.Within Precision’s Completion and Production Services segment, average hourly rates for service rigs were $813 in the first quarter of 2013 compared to $819 in the first quarter of 2012. ●Average operating costs per utilization day for drilling rigs increased in the first quarter of 2013 to US$14,813 from the prior year first quarter of US$13,860 in the United States while in Canada costs increased to $9,949 in 2013 from $9,691 in 2012.The cost increase per day in the United States was primarily due to turnkey and fixed costs spread over a lower activity base.The cost increase in Canada was primarily due to a labour rate increase that became effective in the fourth quarter of 2012 and fixed costs spread over a lower activity base.Within Precision’s Completion and Production Services segment, average hourly operating costs for service rigs in Canada increased to $565 in the first quarter of 2013 as compared to $549 in the first quarter of 2012 primarily due to costs associated with coil tubing. ●Precision realized revenue from directional services of $37 million in the first quarter of 2013 in line with the prior year period. ●Funds provided by operations in the first quarter of 2013 were $145 million, a decrease of $103 million from the prior year comparative quarter of $248 million.In addition to lower earnings for the quarter compared to last year we paid $71 million in tax in the current quarter compared to $1 million in the prior year period. ●Capital expenditures for the purchase of property, plant and equipment were $131 million in the first quarter, a decrease of $91 million over the same period in 2012.Capital spending for the first quarter of 2013 included $77 million for expansion capital, $37 million for upgrade capital and $17 million for the maintenance of existing assets and infrastructure spending. Precision Drilling Coproration | 3 OUTLOOK Contracts Our portfolio of term customer contracts provides a base level of activity and revenue, and as at April 24, 2013 we have term contracts in place for an average of 55 rigs in Canada, 40 in the United States and 10 internationally for the second quarter of 2013 and an average of 52 rig contracts in Canada, 36 in the United States and 10 internationally for the full year.In Canada, term contracted rigs normally generate 250 utilization days per rig year because of the seasonal nature of well access.In most regions in the United States and internationally, term contracts normally generate 365 utilization days per rig year. Drilling Activity In the United States, our average active rig count in the quarter was 81 rigs, down 22 rigs over the first quarter in 2012 and down 6 rigs over the fourth quarter of 2012.We currently have 79 rigs active in the United States and expect our rig count in the United States to remain relatively unchanged over the coming months. In Canada, our average active rig count in the quarter was 123 rigs, down 11 rigs over the first quarter in 2012 and up 34 rigs over the fourth quarter of 2012.We expect typical seasonal softness through the second quarter in Canada, but in the third quarter expect to benefit from the fleet enhancements made over the past few years when compared to the prior year period. Internationally, our average active rig count in the quarter was eight rigs, up six over the first quarter in 2012 and in line with the fourth quarter of 2012.Our active rig count internationally is expected to grow by three rigs over the next two quarters as our two rigs in Kurdistan begin drilling operations and we have an additional rig going to work in Mexico. Industry Conditions To date in 2013, drilling activity has been lower in Canada and the United States compared to this time last year.According to industry sources, as at April 19, 2013, the U.S. active land drilling rig count was down about 11% from the same point last year and the Canadian active land drilling rig count was down about 14%.Despite the active industry rig count softness, demand for Tier 1 assets continues to be strong, benefiting the drilling contractors with a high percentage of Tier 1 assets. The trend toward oil-directed drilling in North America has continued in 2013.During the quarter approximately 74% of the Canadian industry’s active rigs and 76% of the U.S. industry’s active rigs were drilling for oil targets, compared to 72% and 64%, respectively at the same time last year. Capital Spending We expect capital spending in 2013 to be approximately $533 million, of which $131 million was spent during the first quarter: · $237 for expansion capital, which includes the cost to complete the two remaining drilling rigs from the 2012 new build rig program, one new rig build for the North American market, the cost to complete about 50 percent of two new build rigs going to Kuwait, long lead equipment and new equipment for our Completion and Production Services segment. · $119 million for upgrade capital, which includes the upgrade of approximately 20 rigs, including the two rigs going to Northern Iraq in the Kurdistan region and to purchase long lead time items for our capital inventory. · $177 for sustaining and infrastructure expenditures, which is based on currently anticipated activity levels and some of the cost to consolidate and upgrade our operating facilities. 4| Management’s Discussion and Analysis SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments: the Contract Drilling Services segment which includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment which includes the service rig, snubbing, coil tubing, rental, camp and catering and wastewater treatment divisions. Three months ended March 31, (Stated in thousands of Canadian dollars) % Change Revenue: Contract Drilling Services ) Completion and Production Services ) Inter-segment eliminations ) ) ) Adjusted EBITDA:(1) Contract Drilling Services ) Completion and Production Services ) Corporate and other ) ) ) (1) See “ADDITIONAL GAAP MEASURES”. Segment Review of Completion and Production Services Three months ended March 31, (Stated in thousands of Canadian dollars, except where noted) % Change Revenue ) Expenses: Operating ) General and administrative ) Adjusted EBITDA (1) ) Depreciation Operating earnings(1) ) Operating earnings as a percentage of revenue % % Drilling rig revenue per utilization day in Canada (Cdn$) Drilling rig revenue per utilization day in the United States(2)(US$) (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days. Three months ended March 31, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 58
